NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 6 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DEMETRIUS ANTWAN WILSON,                        No.    16-17151

                Plaintiff-Appellant,            D.C. No. 2:16-cv-02096-JAT-DMF

 v.
                                                MEMORANDUM*
JEFFREY ALVAREZ, Medical Director; et
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   James A. Teilborg, District Judge, Presiding

                             Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Demetrius Antwan Wilson appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging constitutional violations related to

his medical needs in county jail. We have jurisdiction under 28 U.S.C. § 1291.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo a dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213

F.3d 443, 447 (9th Cir. 2000). We may affirm on any basis supported by the

record. Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir.

2008). We affirm.

      The district court properly dismissed Wilson’s claims against Maricopa

County Correctional Health Services, Maricopa County Jail, Maricopa County

hospital, and Maricopa County, because Wilson failed to allege facts sufficient to

show that a policy or custom of the county caused him to suffer constitutional

injury. See Sadoski v. Mosley, 435 F.3d 1076, 1079-80 (9th Cir. 2006) (pleading

requirements for a liability claim against a county under Monell v. Department of

Social Services, 436 U.S. 658, 694 (1978)).

      The district court properly dismissed Wilson’s claim against the Superior

Court of Maricopa County as barred by the Eleventh Amendment. See Greater

L.A. Council on Deafness, Inc. v. Zolin, 812 F.2d 1103, 1110 (9th Cir. 1987) (suit

against superior court was suit against the state, which was barred by Eleventh

Amendment immunity); Massengill v. Superior Court In & For Maricopa Cty., 3

Ariz. App. 588, 591 (1966) (“There is but one Superior Court in the State of

Arizona”) (citing Ariz. Const. art. 6, § 1)).

      The district court properly dismissed Wilson’s claims against Maricopa

County judges Mahoney and Mroz, and attorneys Flaggman, Mack, Leiter, and


                                           2                                   16-17151
Mundell, on the basis of judicial and prosecutorial immunity. See Ashelman v.

Pope, 793 F.2d 1072, 1075 (9th Cir. 1986) (en banc) (judges are immune from suit

for acts performed in their official capacity); Fry v. Melaragno, 939 F.2d 832, 837

(9th Cir. 1991) (government attorneys are entitled to immunity for acts intimately

associated with the judicial phase of the litigation).

      The district court properly dismissed Wilson’s claims against Provider

Balaji, Jane Doe, Medical Director Alvarez, Lieutenant Karas, and Provider

Phillip, because under any applicable standard, Wilson failed to allege facts

sufficient to show that these defendants knew of and disregarded an excessive risk

to Wilson’s health and safety. See Toguchi v. Chung, 391 F.3d 1051, 1057-60 (9th

Cir. 2004) (“A prison official acts with deliberate indifference ... only if the [prison

official] knows of and disregards an excessive risk to inmate health and safety”;

neither a difference of opinion concerning the course of treatment nor mere

negligence in treating a medical condition amounts to deliberate indifference);

Lolli v. County of Orange, 351 F.3d 410, 419 (9th Cir. 2003) (pretrial detainee’s

claim of medical deliberate indifference is analyzed under the Fourteenth

Amendment Due Process Clause rather than under the Eighth Amendment, but

same standards apply); cf. Castro v. County of Los Angeles, 833 F.3d 1060, 1067-

71 (9th Cir. 2016) (en banc) (setting forth elements of Fourteenth Amendment

failure-to-protect claim by pretrial detainee).


                                           3                                     16-17151
      Dismissal of Wilson’s claims against Provider Pam and the Special

Response Team was proper because Wilson failed to allege facts sufficient to show

deliberate indifference or an unreasonable seizure. See Toguchi, 391 F.3d at 1057;

Thompson v. Souza, 111 F.3d 694, 699 (9th Cir. 1997).

      The district court did not abuse its discretion by dismissing Wilson’s claims

against Nurse Paula, Provider Barker, and Detention Officer B8902 as duplicative.

See Adams v. Cal. Dep’t of Health Servs., 487 F.3d 684, 688 (9th Cir. 2007)

(setting forth standard of review and explaining that “[p]laintiffs generally have no

right to maintain two separate actions involving the same subject matter at the

same time in the same court and against the same defendant” (citation and internal

quotation marks omitted)); Cato v. United States, 70 F.3d 1103, 1105 n.2 (9th Cir.

1995) (“There is no abuse of discretion where a district court dismisses under §

1915(d) a complaint that merely repeats pending or previously litigated claims.”

(citation and internal quotation marks omitted)).

      The district court properly dismissed Wilson’s due process claim against

Officer B8902 and Sergeant Sanchez because Wilson failed to allege facts

sufficient to show a protected liberty interest. See Ramirez v. Galaza, 334 F.3d

850, 860 (9th Cir. 2003) (“[I]nmates lack a separate constitutional entitlement to a

specific prison grievance procedure” (citing Mann v. Adams, 855 F.2d 639, 640

(9th Cir. 1988)).


                                          4                                   16-17151
      Dismissal of Wilson’s claims against Detention Officer B2912 was proper

because Wilson failed to allege facts sufficient to show the infliction of severe

psychological pain or deliberate indifference. See Watison v. Carter, 668 F.3d

1108, 1112 (9th Cir. 2012) (allegation that prison guard entered cell while prisoner

was on the toilet and rubbed his thigh did not rise to the level of severe

psychological pain required to state an Eighth Amendment claim); McGuckin v.

Smith, 974 F.2d 1050, 1059 (9th Cir. 1992) overruled on other grounds by WMX

Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (“A serious medical need

exists if the failure to treat a prisoner’s condition could result in further significant

injury or the unnecessary and wanton infliction of pain.” (citation and internal

quotation marks omitted)).

      The district court did not abuse its discretion by denying Wilson leave to

amend his complaint. See Ascon Props., Inc. v. Mobil Oil Co., 866 F.2d 1149,

1160 (9th Cir. 1989) (setting forth standard of review and explaining that “[t]he

district court’s discretion to deny leave to amend is particularly broad where

plaintiff has previously amended the complaint”).

      AFFIRMED.




                                            5                                      16-17151